J-A01026-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: T.J.B.                                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

APPEAL OF: J.L.G., NATURAL MOTHER
                                                   No. 1193 WDA 2016


                 Appeal from the Order Entered June 15, 2016
             In the Court of Common Pleas of Washington County
                       Civil Division at No(s): 2016-722

BEFORE: BOWES, OLSON and STRASSBURGER,* JJ.

MEMORANDUM BY OLSON, J.:                           FILED MARCH 23, 2017

        J.L.G. (“Mother”) appeals from the order entered on June 15, 2016

which denied her petition to change the name of her three-year-old son,

T.J.B. (“Child”).1 We affirm.

        The factual background and procedural history of this case are as

follows.    On August 22, 2002, TJ Baumgart (“Father”) was convicted of

sexual battery.2 See Virginia v. Baumgart, CR02050960-00 (Va. Cir. Ct.).

As a result of that conviction, Father is required to register as a sex

offender. See Va. Code. Ann. § 9.4-900 et seq. In October 2017, Father

will be eligible to petition the Franklin County Circuit Court to remove his

name from the sex offender registry and relieve him of any further obligation

to register. See Va. Code. Ann. § 9.4-910.



1
  We avoid inclusion of Child’s name in this memorandum in order to prevent
the harm discussed infra at page 4.
2
    Va. Code Ann. § 18.2-67.4.


* Retired Senior Judge assigned to the Superior Court
J-A01026-17


      Mother and Father met in May 2011.      Although they never married,

Child was born in June 2013. At that time, Mother was aware of Father’s

status as a registered sex offender. Nonetheless, Mother chose Child’s name

and placed it on his birth certificate. In September 2013, Father and Mother

ended their relationship.

      On February 8, 2016, Mother filed the instant petition requesting that

Child’s name be changed to T.J.G.3 On June 3, 2016, the trial court held a

hearing on Mother’s petition. On June 15, 2016, the trial court denied the

petition. This timely appeal followed.4

      Mother presents one issue for our review:

      Whether the trial court abused its discretion and committed an
      error of law in denying the petition for name change. . . ?

Mother’s Brief at 7.5


3
 The proposed name change would include the same first and middle names
and substitute Mother’s last name for Father’s last name.
4
  The trial court did not order Mother to file a concise statement of errors
complained of on appeal. See Pa.R.A.P. 1925(b).
5
  We could dismiss this appeal because of Mother’s numerous violations of
the Pennsylvania Rules of Appellate Procedure.        See Pa.R.A.P. 2101.
Specifically, Mother’s statement of the case does not include “[a] closely
condensed chronological statement, in narrative form, of all the facts which
are necessary to be known in order to determine the points in
controversy[.]”   Pa.R.A.P. 2117(a)(1).    Moreover, Mother’s reproduced
record does not “contain a full and complete table of contents,” Pa.R.A.P.
2174(a), “[t]he relevant docket entries,” Pa.R.A.P. 2175(a)(1), the required
page numbering, see Pa.R.A.P. 2173, nor the notes of testimony from the
hearing on Mother’s petition. See Rosselli v. Rosselli, 750 A.2d 355, 359
(Pa. Super. 2000), appeal denied, 764 A.2d 50 (Pa. 2000). We exercise our
discretion, however, and address the merits of Mother’s lone appellate issue.


                                     -2-
J-A01026-17


      We review a trial court order granting or denying a name change

petition, regardless of the age of the petitioner, for an abuse of discretion.

In re E.M.L., 19 A.3d 1068, 1069 (Pa. Super. 2011) (citation omitted). As

this Court has explained:

      when considering a contested petition to change the name of a
      minor child, the best interest of the child is the standard by
      which a trial court exercises its discretion. . . . [G]eneral
      considerations should include the natural bonds between parent
      and child, the social stigma or respect afforded a particular name
      within the community, and, where the child is of sufficient age,
      whether the child intellectually and rationally understands the
      significance of changing his or her name.

T.W. v. D.A., 127 A.3d 826, 828 (Pa. Super. 2015) (internal citations and

paragraph break omitted; emphasis removed).         The petitioner bears the

burden of proving that a name change is in the child’s best interest. See In

re C.R.C., 819 A.2d 558, 560 (Pa. Super. 2003).

      Mother first contends that the trial court applied the wrong legal

standard when ruling on her petition; however, the trial court recited the

correct standard as set forth in T.W. See Trial Court Order, 6/15/16, at 2

(Trial court must evaluate Child’s best interest and, in so doing, it must

consider the bond between Father and Child and the social stigma or respect

afforded Child’s name within the community, and whether Child intellectually

and rationally understands the significance of changing his name). The trial

court then analyzed whether changing Child’s name was in his best interest,

including examining the three factors set forth in T.W.




                                    -3-
J-A01026-17


      As to the merits of the trial court’s determination, Mother argues that

the social stigma associated with Child’s name weighed heavily in favor of a

name change. This argument fails for four reasons. First, as the trial court

noted in its order, Mother presented no evidence that any of Child’s friends,

their parents, or members of the Washington County community are aware

of Father’s conviction for    sexual battery.6      Thus, Mother    failed to

demonstrate social stigma attached to Child’s last name.     Second, Mother

knew of Father’s status as a registered sex offender at the time Child was

named. It is somewhat disingenuous for Mother to now argue that Child’s

name is a social stigma when she chose Child’s name at the time he was

born with full knowledge of Father’s status. Third, Father will be eligible to

petition for removal of his name from the sex offender registry later this

year. Finally, and most importantly, Father and Child do not share the same

name.   Father’s legal name is “TJ” while Child’s legal name consists of

separate first and middle names. Mother relies upon Google search results

for Father’s exact name in support of her argument that Child’s name has a

negative stigma in the community. She did not present any search results

for Child’s full name; however, we take judicial notice that a Google search

for Child’s full name does not display any results referencing Father’s sexual



6
  Mother also mentions in passing a West Virginia court proceeding in her
brief. See Mother’s Brief at 10. She fails, however, to develop this
argument or cite to any portion of the record which supports this argument.
As such, it is waived. See Pa.R.A.P. 2101, 2119(a).


                                    -4-
J-A01026-17


battery conviction or any other results related to Father.     See Pa.R.Evid.

201(b)(2).

      For the reasons set forth above, we conclude that the trial court did

not abuse its discretion when it examined whether Child’s name has a

negative social stigma attached to it. Mother presents no argument related

to Father and Child’s relationship or Child’s understanding of the significance

of changing his name. Accordingly, we conclude that the trial court did not

abuse its discretion in finding that Mother failed to prove that changing

Child’s name is in his best interest.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/23/2017




                                        -5-